COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 NEW WORLD CAR NISSAN, INC. D/B/A §                                No. 08-20-00147-CV
 WORLD CAR HYUNDAI, AND NEW
 WORLD CAR IMPORTS SAN ANTONIO, §                                     Appeal from the
 INC. D/B/A WORLD CAR HYUNDAI,
                                   §                            53rd Judicial District Court
                       Appellants,
                                   §                              of Travis County, Texas
 v.
                                   §                               (D-1-GN-20-002662)
 HYUNDAI MOTOR AMERICA AND
 TEXAS DEPARTMENT OF MOTOR §
 VEHICLES,
                    Appellees.     §


                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

trial court’s judgment. We therefore affirm the judgment of the court below. We further order that

Appellee recover from Appellant and his sureties, if any, see TEX.R.APP.P. 43.5, on the judgment

and all costs, for which let execution issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 29TH DAY OF NOVEMBER, 2022.


                                              YVONNE T. RODRIGUEZ, Chief Justice


Before Rodriguez, C.J., Palafox, and Alley, JJ.